United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2797
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                               Ryan Allen Manning

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                           Submitted: October 23, 2020
                              Filed: January 11, 2021
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Ryan Allen Manning pled guilty to producing child pornography in violation
of 18 U.S.C. § 2251(a) and (e). The district court1 sentenced him to 250 months in


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
prison. He appeals the sentence and the denial of his motion to suppress. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

                                         I.

       Manning argues the district court substantively erred in varying upward and
imposing a 250-month sentence (guidelines range was 180-210 months). This court
reviews the substantive reasonableness of a sentence for abuse of discretion. United
States v. Roberts, 747 F.3d 990, 992 (8th Cir. 2014). “A district court abuses its
discretion when it (1) fails to consider a relevant factor that should have received
significant weight; (2) gives significant weight to an improper or irrelevant factor;
or (3) considers only the appropriate factors but in weighing those factors commits
a clear error of judgment.” United States v. Borromeo, 657 F.3d 754, 756 (8th Cir.
2011).

      A sentence outside the guidelines range does not require “‘extraordinary’
circumstances.” Gall v. United States, 552 U.S. 38, 47 (2007). Rather, the
sentencing court’s “justification” must be “sufficiently compelling to support the
degree of the variance.” Id. at 50. The district court gave ample reasons for the
variance. In its detailed explanation, it said:

      Several aggravating factors persuade me that an upward variance is
      warranted.

      To begin with, Mr. Manning committed three distinct crimes against
      children:

      First, he possessed child pornography—6,700 images and 20 videos of
      child pornography. Mr. Manning’s collection included images of
      children well under the age of 12 being sexually abused. Clearly, Mr.
      Manning received sexual satisfaction from watching young children
      being sexually abused, and clearly he spent a lot of time building and
      cultivating his collection.



                                         -2-
Second, Mr. Manning personally sexually assaulted a child, specifically
Minor A. Mr. Manning induced Minor A to touch his penis—and, it
appears from the video, he touched her mouth with his penis.

Third, Mr. Manning produced child pornography by recording his
abuse of Minor A and then keeping the recordings so that he could get
sexual pleasure from watching it.

Another aggravating factor was the age of Mr. Manning’s victim.
Minor A had not yet reached the age of two when Mr. Manning
recorded himself sexually assaulting her. To state the obvious, there is
something extraordinarily depraved—and extraordinarily dangerous—
about a man who looks upon a one-year-old and feels sexual desire for
her. Although Minor B was, as far as the evidence in the record
suggests, not the victim of a crime, the photographs that Mr. Manning
took of Minor B make clear he also viewed her, a three-year-old, as a
sexual object. In short, Mr. Manning is not only a predator, but he
chooses as his prey the most helpless of the helpless.

Another aggravating factor is that whatever compulsion is driving Mr.
Manning to seek out children and child pornography appears to be very
strong. Law enforcement was initially tipped off to Mr. Manning
because he was using Omegle, a notorious chat roulette service, to seek
out child pornography on the internet. Mr. Manning initiated over
39,000 Omegle chats. In other words, Mr. Manning spent thousands of
hours on Omegle, and he wasn’t spending thousands of hours on
Omegle because he wanted to chat about the weather or sports with
random strangers across the globe.

The final aggravating factor that I would cite is that, in defiance of the
conditions of his pretrial supervision, Mr. Manning had telephonic
contact with Minor B. Mr. Manning was ordered by this Court not to
have contact with any minor while under pretrial supervision, for
obvious reasons. When Mr. Manning was on pretrial release, he should
have been on his best behavior, given that he was facing federal child-
pornography charges and the possibility of spending the rest of his life
in prison. And yet he defied a court order and he had contact with
Minor B. This suggests to me that he is at great risk of re-offending.




                                   -3-
The district court also addressed Manning’s argument about unwarranted sentencing
disparities in-depth. The district court’s justification was sufficient to support the
variance. Id.

      The district court did not abuse its discretion.

                                           II.

       Manning believes the district court erred in denying his motion to suppress
his statement to law enforcement. The government contends Manning waived
appellate review of the issue.

       A defendant’s knowing guilty plea waives “independent claims relating to the
deprivation of constitutional rights that occurred prior to the entry of the guilty plea.”
Tollett v. Henderson, 411 U.S. 258, 267 (1973). A valid guilty plea waives the right
to appeal “all nonjurisdictional defects and defenses,” including the denial of a
motion to suppress evidence. United States v. Smith, 422 F. 3d 715, 724 (8th Cir.
2005). The only exception is a conditional plea that reserves “in writing the right to
have an appellate court review an adverse determination of a specified pretrial
motion.” Fed. R. Crim. P. 11 (a)(2).

       Manning did not enter a conditional plea. Rather, he entered an unconditional
guilty plea, preserving only the limited right to appeal a sentence greater than 210
months. The plea agreement and his statements during the plea colloquy show he
understood the waiver of his rights and made them voluntarily. In the plea
agreement, Manning stated that he “understands that by pleading guilty, he waives
all rights to a trial or appeal on the question of guilt or innocence.” At the plea
hearing, he confirmed that he would “give up your right to appeal any decision that
any judge has already made in your case.”




                                           -4-
Manning waived appellate review of this issue.

                            *******

The judgment is affirmed.
                ______________________________




                                 -5-